DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on January 31, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Response to Arguments
1.	Prior to responding to the applicants’ arguments, the examiner is providing an interpretation of amended claim 1 and the use of term, “document” in claim 1. See the 8/30/2021 amendment. In addition to the plain meaning of “document,” we take into account the definition/description provided in the applicants’ disclosure: “[0022] The multi-tenant identifier technologies can be applied to any type 
of unique identifier.  Examples of unique identifiers include document identifiers, user identifiers, group identifiers, etc. Unique identifiers can be identifiers used in a database (e.g., database keys, such as primary keys).”  In par. [0023]: “In some implementations, source system identifiers are received from 
source systems and replaced with multi-tenant identifiers.  A source system identifier refers to a unique identifier that is used by a source system to identify a user (e.g., a user identifier), document (e.g., a document identifier), database record (e.g., a database key), or other information.  A source system identifier comprises a name (e.g., "primary key," "document identifier," "user name," "created by," etc.) along with a value of the unique identifier (e.g., a numeric value, an alphanumeric value, etc.). 
Amended claim recites, a “document from a source system having a source identifier” and “referencing the document by the multi-tenant identifier.” 

In accordance with MPEP 2144.01, and in view of descriptions of the “document” in [0022] and [0023] of applicants’ disclosure, it appears that the source system identifier comprises a name that is based on metadata ranging "primary key," "document identifier," "user name," "created by". The invention replaces the source identifier with a multi-tenant identifier for mapping different types of metadata with flexibility. This inference is consistent with how the claim inventive method is performed. As such the steps of the invention would be performed the same way when the “document” is labeled differently. So a document can be the name of a company such as “CompanyA.” Therefore the “document” is inherently disclosed by Nakil in col. 5, line 52 – col. 6, line 9 and in other portions of the Nakil reference:

“IF-MAP server 26 may issue a response to the request, where the response may include the globally unique identifier.  Given that the customer, CompanyA in this example, is often not aware of the translation performed by server 12A, server 12A may translate this globally unique identifier to recover the original identifier, which again is locally unique within the context of CompanyA.  Server 12A may then update the response to replace the globally unique identifier with the recovered locally unique identifier.  Server 12A may then transmit the updated response to CompanyA, which may process the response in any number of ways, but often in the context of authorizing the identifier to access data stored by or applications executed by one or more of servers 12. 

See MPEP 2141: ("[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)”.

	Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, but are not persuasive and the rejection is maintained. Applicant argues that” the Present Application clearly distinguishes between a “document identifier” and a “user identifier.” As cited by the Examiner, the Present Application states “Examples of unique identifiers include document identifiers, user identifiers, group identifiers, etc.” Present Application, 40022. “A source system identifier refers to a unique identifier that is used by a source system to identify a user (e.g., a user identifier), document (: e.g., a document identifier), database record (e.g., a database key), or other information. The present application identifies different types of unique “identifiers” and separately lists “user identifier” and “document identifier.” Thus, Applicant respectfully submits that a reasonable interpretation of the Present Application is that a “user identifier” is not and does not overlap with a “document identifier.”

According to Applicant’s specification [0023]-0024]) A source system identifier refers to a unique identifier that is used by a source system to identify a user (e.g., a user identifier), document (e.g., a document identifier), database record (e.g., a database key), or other information. A source system identifier comprises a name (e.g., “primary key,” “document identifier,” “user name,” “created by,” etc.) along with a value of the unique identifier (e.g., a numeric value, an alphanumeric value, etc.). [024] In some implementations, source system identifiers are replaced with multi-tenant identifiers using a mapping table (also called a multi-tenant identifier mapping table). An entry in the mapping table includes the source identity provider (which uniquely identifies the source - system and the identity provider used by the source system), the source system identifier name, the source system identifier value, and the multi-tenant identifier.”

Nakil teaches multi-tenancy of a server accessed by virtual networks of a data center, wherein a request is made regarding data, i.e., documents associated with an identifier that is unique within one of the virtual networks that originated the request, and translates the identifier included within the request to generate a globally unique identifier that is unique within the virtual networks. The method also comprises updating the request to replace the identifier included within the request with the globally unique identifier and transmitting the updated request to a server of the data center. 

In addition, Darcy teaches submitting a request to access certain data/documents with the tenant-specific user ID and creating a new record with the tenant-specific user ID. In response, the ID mapping engine attempts to find a global user ID mapped to the tenant-specific user ID received. Existing mappings of tenant-specific user IDs and global user IDs are stored in the ID mapping database.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have pointed to different references as teachings different claim limitations, and also briefly discussed what each of the references does not teach. However, applicants did not consider and discuss how these references have been combined. Nor did the applicants discuss why these references cannot be combined.
Regarding independent claims 10 and 16, Applicant has not overcome the rejections. See arguments regarding same subject matter above.

Regarding dependent claims 2-9, 11-15, and 17-20, Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakil et al. (US 8,959,185 B2.) in view of Darcy et al. (US 20120221694 A1).

Regarding claim 1, Nakil discloses “A method, implemented by a computing device, for creating multi-tenant identifiers within a multi-tenant environment, the method comprising:” According to Applicant’s specification, [0030], Multi-tenant identifiers can be created and used to replace source system identifiers present in the received metadata, including source system identifiers used for documents. (Nakil teaches in the Abstract and Col. 1, lines 43-45 and 61-67, Col. 2, lines 1-8), a multi-tenancy of a server accessed by virtual networks of a data center. A request is made regarding data/ documents associated with an identifier that is unique within one of the pluralities of virtual networks that originated the request, and translating the identifier included within the request to generate a globally unique identifier that is unique within the plurality of virtual networks. The method also comprises updating the request to replace the identifier included within the request with the globally unique identifier, and transmitting the updated request to a server of the data center.)
 “receiving, from a source system, a document from a source system having a source system identifier, wherein the source system identifier is a single-tenant identifier associated with the source system; determining a source identity provider of the source system;” (See Col. 4, lines 55-60 and Col. 5, lines 20-49) (Source identifiers wherein CompanyA and CompanyB may have an associated document with the employee identified as "Employee #5," where this identifier may be used to retrieve authorization or other information concerning "Employee #5. Server 12A may store the document associated with each customer. As one example, the namespace may comprise the name of the customer (e.g., CompanyA). Server 12A may then append this namespace to the identifier to generate the globally unique identifier.)
“replacing the source system identifier with a multi-tenant identifier, wherein replacing the source system identifier with the multi-tenant identifier includes creating a multi-tenant identifier that replaces the source system identifier and that maps to a combination of the source system identifier and the source identity provider, wherein the multi-tenant identifier is unique within the multi-tenant environment;” (See Col. 5, lines 6-10 and 43-49) (Server combines local identifier of the entity with global namespace identifier of the source by appending the two and creating the global entity identifier, unique within the multi-tenancy. (See Abstract and Col. 2, lines 1-8) (Method comprises updating the request to replace the identifier included within the request with the globally unique identifier, and transmitting the updated request to a server of the data center.)
“and storing the created multi-tenant identifier in association with the combination of the source system identifier and the source identity provider in a data store of the multi-tenant environment.” (See Col. 1, lines 50-55 and Col. 9, lines 20-25) (System stores session data, created global identifier associates the session data for a particular identifier to the namespace: identifier in the database.)
“and referencing the document by the multi-tenant identifier” (See Abstract and Col. 2, lines 1-8) (Method comprises updating the request to replace the identifier included within the request with the globally unique identifier, and transmitting the updated request to a server of the data center.)
However, Nakil does not explicitly disclose “the multi-tenant identifier does not contain any elements of the source system identifier or the source identity provider, and the source system identifier includes personally identifiable information”
However, Darcy teaches “the multi-tenant identifier does not contain any elements of the source system identifier or the source identity provider, and the source system identifier includes personally identifiable information” (See Fig. 2 and [009], [0010], [0019]) (The computing services may include databases to store customer and customer personal identifiable account information. The system dynamically creates mappings between tenant-specific user identifiers (IDs) and global user IDs in a multi-tenant computing system. The Source system identifier is the tenant specific userID, while the source identity provider is the tenant ID for each customer. Each combination of the tenant IDs and tenant-specific user IDs are dynamically mapped to global user IDs. The server is coupled to other servers in the networked system, and the tenant ID is associated with a tenant in the networked system. The server may immediately make the mapping of the tenant user ID pair to the global user ID available to the other servers in the networked system. FIG. 2 illustrates one embodiment of an identifier mapping manager usable in one embodiment of a multi-tenant computing system. The ID mapping engine 210 receives a tenant-specific user ID from another computing machine in the system. For example, the other computing machine may submit a request to access certain data with the tenant-specific user ID. In another example, the other computing machine may submit a request to create a new record with the tenant-specific user ID. In response, the ID mapping engine 210 may attempt to find a global user ID mapped to the tenant-specific user ID received. In some embodiments, existing mappings of tenant-specific user IDs and global user IDs are stored in the ID mapping database 220. Thus, the ID mapping engine 210 may query the ID mapping database 220 using the tenant-specific user ID received. If the query is successful, then the ID mapping engine 210 may return the global user ID found. Otherwise, the ID mapping engine 210 may request the two-way mapping creating engine 240 to create a two-way mapping for the tenant-specific user ID received.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references in order to combine Nakil (Multitenant server for virtual networks with datacenter) with Darcy (Dynamic Mapping of Identifiers in a multi-tenant computing system) in order to greatly reduce the likelihood of redundant mapping of IDs and also provide more efficient and consistent mappings of IDs, which in turn, can reduce the likelihood of erroneously allowing access to data or computing resources to the wrong tenant. Darcy, [0010]
Regarding claim 2, Nakil in view of Darcy discloses “The method of claim 1, wherein the creating and storing are performed in response to determining that the combination of the source system identifier and the source identity provider is not present in the data store of the multi-tenant environment.” (See Fig. 6)
Regarding claim 3, Nakil in view of Darcy discloses “The method of claim 1, wherein the source system identifier is a unique identifier used at the source system, and wherein the source system identifier comprises a name and a value.” (See Col. 4, lines 55-60) (Employee #5 is a name of the entity and a value, local ID value.)
Regarding claim 4, Nakil in view of Darcy discloses “The method of claim 1, wherein the multi-tenant identifier does not comprise the source system identifier, and wherein the multi-tenant identifier does not comprise the source identity provider.” (See Col. 6, lines 13-24) (The translation may be performed using a mapping between customer/identifier combination and a globally unique identifier (which may be a number or index into the table). In other words, while namespaces are appended to the identifier to form the globally unique identifier, the techniques may be performed with respect to other forms of translation that do not reuse the locally unique identifier in the manner described above with respect to namespaces.)
Regarding claim 5, Nakil in view of Darcy discloses “The method of claim 1, further comprising: associating the created multi-tenant identifier with data received from the source system.” (See Col. 9, lines 20-25) (Session data is associated with global ID.)
Regarding claim 6, Nakil in view of Darcy discloses “The method of claim 1, further comprising: receiving, from the source system, metadata describing an external content item stored at the source system, wherein the source system identifier is associated with an element of the metadata; and replacing a value of the source system identifier with the created multi-tenant identifier for identifying the element within the multi-tenant environment.” (See Col. 5, lines 53-55) (Local ID’s are replaced from received data with a Global ID.)
Regarding claim 7, Nakil in view of Darcy discloses “The method of claim 1, wherein the source identity provider uniquely identifies the source system and an identity provider used by the source system.” (See Fig. 1 and Col. 5, lines 39-41) (The namespace uniquely identifies the source system.)
Regarding claim 8, Nakil in view of Darcy discloses “The method of claim 1, wherein the created multi-tenant identifier is stored in a multi-tenant identifier mapping table, and wherein entries in the multi-tenant identifier mapping table comprise: a multi-tenant identifier field; a source identity provider field; a source system identifier name field; and a source system identifier value field.” (See Darcy: Fig. 2 and [0019]) (FIG. 2 illustrates one embodiment of an identifier mapping manager usable in one embodiment of a multi-tenant computing system. The ID mapping engine 210 receives a tenant-specific user ID from another computing machine in the system. For example, the other computing machine may submit a request to access certain data with the tenant-specific user ID. In another example, the other computing machine may submit a request to create a new record with the tenant-specific user ID. In response, the ID mapping engine 210 may attempt to find a global user ID mapped to the tenant-specific user ID received. In some embodiments, existing mappings of tenant-specific user IDs and global user IDs are stored in the ID mapping database 220. Thus, the ID mapping engine 210 may query the ID mapping database 220 using the tenant-specific user ID received. If the query is successful, then the ID mapping engine 210 may return the global user ID found. Otherwise, the ID mapping engine 210 may request the two-way mapping creating engine 240 to create a two-way mapping for the tenant-specific user ID received.)
Regarding claim 9, Nakil in view of Darcy discloses “The method of claim 1, further comprising: receiving source system identifiers from one or more other source systems; and creating and storing multi-tenant identifiers from the source system identifiers from the one or more other source systems; wherein the created multi-tenant identifiers are unique within the multi-tenant environment across the source system and the one or more other source systems.” (See Abstract and Col. 1, lines 43-45 and 50-55) (Multi-tenancy of a server accessed by virtual networks of a data center. A device included within a data center comprising one or more processors may perform the techniques. The virtual switches may translate identifiers in responses from the virtual networks from locally unique identifiers that are unique within the context of the virtual network to globally unique identifiers that are unique across all of the virtual networks. (See Col. 5, lines 6-10 and 43-49) (Server combines local identifier of the entity with global namespace identifier of the source by appending the two and creating the global entity identifier, unique within the multi-tenancy. System stores session data, created global identifier associates the session data for a particular identifier to the namespace: identifier in the database.)
As per claim 10, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computing device operating within a multi-tenant environment, the computing device comprising: a processing unit; and memory; the processing unit executing computer instructions performing operations for creating multi-tenant identifiers within the multi-tenant environment, the operations” (See Col. 2, lines 22-25) (FIG. 7, computing device 102 includes one or more processors 200, one or more communication units 202, one or more input devices 204, one or more output devices 206, and one or more storage devices 208. A non-transitory computer readable storage medium has stored thereon instructions that, when executed, cause one or more processors of a device included within a data center to execute a virtual switch that supports a plurality of virtual networks executing within the data center.)
As per claim 11, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer-readable storage medium storing computer-executable instructions for causing a computing device to perform operations for using multi-tenant identifiers within a multi-tenant environment, the operations” (See Col. 2, lines 22-25) (FIG. 7, computing device 102 includes one or more processors 200, one or more communication units 202, one or more input devices 204, one or more output devices 206, and one or more storage devices 208. A non-transitory computer readable storage medium has stored thereon instructions that, when executed, cause one or more processors of a device included within a data center to execute a virtual switch that supports a plurality of virtual networks executing within the data center.)
As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 20, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
. 












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154